Title: To George Washington from Brigadier General James Mitchell Varnum, 9 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] 9th Novr ½ past 6, Ev. 1777.

Previous to the Rect of your Commands of Yesterday, I had sent an additional Reinforcement of a Capt. two Subs., three Serjeants and fifty Rank & File into Fort Mifflin. I have been at Fort Mifflin to day; The Enemy are prepared to open a Battery of five Guns, I take them to be Eighteens or Twenty fours, this Night, or tomorrow Morning, In Conjunction with their two Howitzers, besides two small Batteries, w’ch they have heretofore fired from. They have been very busy this Day in crossing the Mouth of the Schylkill with Waggons, Fascines &c. Two double Deckers more have passed thro’ the lower Frize. There are Eight in the whole upon this upper Station, but all of them are below my two Gun Battery. Thirsday last one Floating Battery was launched in Schylkil, it sunk with its Guns, w’ch were bro’t from the Eagle; Two more upon the Stocks, one to have been launch’d this day. They are very busy in building two Bridges across Schykill, All their Force seems to be in that Quarter, w’ch is destined to the Attack of Fort Mifflin—Their Boats are moved from Delaware; This is Intelligence gained from a Ferryman opposite Cooper’s Ferry who came from Philadelphia this Day. Our Guard Boats keep the Enemy from transporting Provisions &c. the usual Way, but they pass unmolested over Tinnicum Island, by the Way of Derby Creek, A Rout, that lays out of our Power. They Enemy will make Fort Mifflin very warm; I shall relieve them from Time to Time to my utmost. I think they will Open their Batteries with great Activity: Soon after w’ch, it is probable they will bring down their Water Craft from Schylkil, which will make a Line of Fire intersecting that from their Principal Battery on Province Island, at an Angle of about thirty Degrees. The Commodore seems determined to meet them with Spirit, adhearing to the same Dispositions, w’ch I had the Honor of mentioning in my Letter of Yesterday. The two Mischiefs the Enemy will Effect by their cannonade, will be making of Breeches in the mud Walls, and knocking down the Pallisades. To remedy w’ch, as much as possible, I am sending numbers of Pallisades into the Fort, & great

Quantities of Fascines. I hope to God, our mutual Efforts here may be pleasing to your Excellency; I am certain they arise from good Intentions. I ardently wish to see Genl Foreman! I cannot yet hear from him. Genl Necomb has, he tells me, about five hundred Militia here—They are principally without Ammunition—They are good Men, & have many good Officers with them. It is a Pity they cannot be properly furnished. The Old Gentleman, like Imlack of old, is anxious to do all the good he can; But, unfortunately, the Motions of the Stars are not committed to Superintendence. I am like a body without a Soul, for the Want of light Horse. I have not been able to procure any.
I am out of Patience with the Commissaries—No Provision, of any Consequence in the Garrisons—I have strip’d this Post to day, & sent to Fort Mifflin—I will continue sending in Supplies as fast as I can. If these Gentlemen do not act with a little more Sincerity, I will lessen their Number.
The Baron is really unfit to be in this Neighbourhood. He will not be fit for Duty for a long Time, if ever. I hope he may obtain Permission to retire. His Letter is inclos’d.
Be pleas’d to accept of my sincerest Thanks for your Excellency’s repeated Informations, and the paternal Care you exercise towards this little part of your Family. I am, in due Submission, your Excellency’s very humble and obedient Servant

J. M. Varnum


N.B. In Justice to Colo. Frink I must mention, he delivered your letter of Yesterday, at Nine, last Evening.


P.S. ¼ past Seven—Wm Ward is bro’t in by my Scouts, a Prisoner from the Camilla, who was this afternoon taken. “has come ashore with the Captain, to dine at Billingsport; He says the Ships are in Readiness to move up upon a Signal, w’ch is to be given from Province Island, w’ch will be an English Jack hoisted. They are to attack Red Bank, saying that if they should take fort Mifflin, red Bank would cover the Garrison. Says The Shipping have Orders to move, some to New York, some to one Place, & some to another, in a Fortnight, Should they not take the Forts. Says the Ships have not more than a Third of their Complement, & are very sickly”—Whether their preperations against Mifflin are real or a Feint, I cannot say; but believe the former; however, shall attend to both Circumstances.


J.M.V.
